Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on October 06, 2022 have been entered and considered. Claims 12 and 14 have been canceled. New claim 21 has been added. Claims 1 - 11, 13 and 15 – 21 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejection over Yoshida as detailed in Office action dated July 06, 2022. The invention as currently claimed is not found to be patentable for reasons herein below. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 11, 13 and 15 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amendment to claim 1 has rendered indefinite, because it is not clear what is the sequence of the steps in the process. In particular it is not clear if the fibers are mechanically shortened prior to the chemical hydrolysis shortening or if they are shortened while or after the chemical hydrolysis treatment. For examination purposes, the examiner considers that the fibers are mechanically treated either prior, or while or after the hydrolysis treatment.     
 
 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 13 and 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida JP 201700116 a (Yoshida) in view of Kamiyama JP 08337996 A (Kamiyama). Machine translation of the Yoshida patent, and English abstract of the Kamiyama reference are relied upon herein. 

Considering claims 1 – 3, 9, 11 – 13 and 21, Yoshida teaches a method, wherein Kraft pulp was oxidized and finely pulverized with a high-pressure homogenizer (preparation example 1) and was then subjected to a treatment for conversion into an acid form, thereby obtaining carboxylated fine cellulose having a fiber diameter of 3.3 nm and an aspect ratio of 300 (preparation example 3); the carboxylated fine cellulose was reacted with the amines shown in tables 1-4 to obtain fine-cellulose-fiber composites (production examples 1 - 4; corresponding to the hydrophobization); and these composites were each finely pulverized together with ethanol and an acrylic curable resin precursor (corresponding to the acrylic resin) with a high-pressure homogenizer in examples 1 - 17 to obtain resin compositions. Further, the carboxylated fine cellulose had a fiber length of 0.99 µm in view of the fiber diameter and the aspect ratio. However, it would be easy for a person skilled in the art to make the carboxylated fine cellulose have a fiber length of especially 1-1,000 µm. Furthermore, although the carboxylated fine cellulose was finely pulverized together with an acrylic curable resin precursor in preparing each of the resin compositions, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and easily conceive of finely pulverizing the carboxylated fine cellulose in the absence of any resin to obtain a dispersion and mixing the dispersion with the resin precursor, as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Additionally, it would have also been obvious to one of skill in the art to select a particular length for the carboxylated fine cellulose fiber, including 1 - 1,000 µm.
Moreover, Yoshida does not specifically recognize that the fibers are shortened by alkali or acid hydrolysis. However, Kamiyama teaches a method for producing a cellulosic wiping article comprises immersing purified pulp in a sodium hydroxide aqueous solution, taking out the pulp, press-dehydrating the pulp, roughly grinding the produced alkali cellulose, further hydrolyzing the roughly ground alkali cellulose to facilitate the separation of bonds between the cellulose molecules, grinding the hydrolyzed alkali cellulose, if necessary, adding a hydrolyzing agent to accelerate the hydrolysis of the alkali cellulose, subjecting the product to an ion exchange treatment to remove the alkali from the alkali cellulose suspension, finely grinding the produced hydrated cellulose, and subsequently controlling the pH of the finely ground cellulose. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include the hydrolysis step taught by Kamiyama to Yoshida’s method when it is desired to provide said fibers with properties such as been capable of perfectly wipe out stains adhered to the skin of a human body [Kamiyama at abstract].    
 
Considering claims 4 and 5, as set forth above, in Yoshida the modifying anion group is carboxy group. 

Considering claims 6 – 8, Yoshida teaches at [0024 and Table 4] that as the amine having a modifying group, any amine having a modifying group described later may be used, and in the case of ionic bonding, any of a 1 amine, a 2 amine, a 3 amine, and a 4 ammonium cation may be used. From the standpoint of reactivity, a 1 amine or a 2 amine or a 4 ammonium cation is preferred, a 1 amine or a 4 ammonium cation is more preferred, and a 1 amine is more preferred. In the case of an amide bond, any of a 1 amine and a 2 amine may be used, but from the viewpoint of reactivity, a 1 amine is preferable. 

Considering claim 10, Yoshida teaches at [0088] that N,N-dimethylformamide (DMF) is used as the organic solvent. 

Considering claims 15 – 20, Yoshida is relied upon a set forth above in the rejection of claim 1. Further, the additional limitations in the subject claims are also rendered obvious by said reference as it teaches at [0117 and examples 1 – 17] that the resin composition of the disclosure is used for producing a photocurable three dimensional shaped article, using acrylic resin. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on October 06, 2022 have been entered and considered. Claims 12 and 14 have been canceled. New claim 21 has been added. Claims 1 -11, 13 and 15 – 21 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejection over Yoshida as detailed in Office action dated July 06, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.  

Applicant's arguments filed on October 06, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786